By the Court :
There is not a sufficient performance on the part of the plaintiff averred in the declaration, and to entitle it to succeed *205it must allege aud prove that it actually executed its bond with good and sufficient sureties, and tendered it to the defendant.
The demurrer is sustained and the cause remanded to the circuit with leave to amend the declaration.
In this case Mr. Justice Humphreys and Mr. Justice MacArthur did not sit. Chief-Justice Cartter and Mr. Justice Wylie concurred in the decision, and Mr. J ustice Olin dissented.